DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant' s amendment received on 03/04/2022.
Claims 1, 3, 12-20, 24, 26, and 30 have been amended.
Claims 2 has been cancelled.
Claim Objections
Claims 30 is objected to because of the following informalities:  
Claims 30 is objected to because a program product cannot comprise structure (computer useable medium).
Although the claims are written as product claims and appear to purport to be structure. The program claims seem to evidence that the remaining claims although not specifically calling the recited combination a program, really are intended to read on one. The structure is the processor running specific parts of the program.
Claim 30 should rewrite the preamble as following: 
Claim 30, line 1, “A tangible and non-transitory product of a computer program for" should change to -- A tangible and non-transitory computer readable medium embodying a computer program product for--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 14-15, “d) detecting, by the one or more computing devices, from the data obtained in step b)” is unclear. It should change to -- d) detecting, by the one or more computing devices, from the data obtained in step c)--.
Claim 26, line 16, “e) identifying, from the data obtained in step b)” is unclear. It should change to -- e) identifying, from the data obtained in step c)--.
Claim 30, line 14, “d) identifying, from the data obtained in step b)” is unclear. It should change to -- d) identifying, from the data obtained in step c)--.
Dependent claims 3-25, 27-29 are rejected because they depend directly from claims 1 and 26.
Allowable Subject Matter
Claims 1, 3-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 26, and 30, none of the prior art of record teaches or suggests c) applying, using one or more computing devices, algorithmic processing associated with ENC indicators determined according to target conditions, on the electrical profiles collected in step a), in order to obtain data indicative of different types of ENC; d) detecting, by the one or more computing devices, from the data obtained in step c), the said electrical installations likely to exhibit an ENC, when the target conditions are met; confirming or denying, by the one or more computing devices, that the electrical installations detected are indeed likely to exhibit an ENC, by cross-referencing said nominative data with the indicators of an ENC having met their target conditions; and generating, by the one or more computing devices, a structure of results including data indicative of the different types of potential ENCs identified for each electrical installation having met their target conditions. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
U.S. Patent No. 11,181,568 discloses a method detects anomalies in an electrical network. The anomaly detection and the diagnostic characterization of the detected anomalies may rely upon threshold overruns that may be in good part manually determined, hence the interest of a GUI with windows that may display the transfer function, dispersion, correlation and coherence matrices. The thresholds for a same detection function may be adjusted as a function of the number of meters and the size of the network (in town or in rural area), the size of the network being estimated from the resistive values of the transfer function matrix. Among the thresholds set for the terms of the transfer function matrix, thresholds for the maximum resistive value (1 Ohms) of the auto-terms and the minimum resistive value (8 mOhm) for the inter-terms (off-diagonal) may be appropriate. A threshold overrun for the average relative difference between the “speaking” and “listening” inter-terms of a meter indicates a dissymmetry possibly related to an ENC of hot spot or bypass type. The threshold overruns are considered valid only for the terms corresponding to meters that in “speaking mode” handle a significant minimum current according to another threshold based on the distribution of the derivatives of current. Among the thresholds set for the terms of the dispersion, correlation and coherence matrices, thresholds for the minimum value of the auto-terms and for the minimum value of the inter-terms (off-diagonal) may be set. Here again, the threshold overruns are considered valid only for the terms corresponding to meters that in “speaking” mode handle a significant minimum current to be heard by the other meters. Regarding the calculation of the voltage deviations between the measured relative voltage and the estimated one, a threshold may be set or adjusted as a function of the residual standard deviation STDVΔΔ/s.2 defined at equation 47 so that the sensitivity increases with the precision of the modeling. Depending on the different overruns observed by the system, the system may identify the corresponding ENC type from a diagnostic table available in the database 301 (shown in FIG. 15). Thresholds based on the recognition of particular patters of ENCs on the values estimated and generated by the ohmic matrix model with the method according to the invention may also be added. ‘568 fails to specify the steps of c) applying, using one or more computing devices, algorithmic processing associated with ENC indicators determined according to target conditions, on the electrical profiles collected in step a), in order to obtain data indicative of different types of ENC; d) detecting, by the one or more computing devices, from the data obtained in step c), the said electrical installations likely to exhibit an ENC, when the target conditions are met; confirming or denying, by the one or more computing devices, that the electrical installations detected are indeed likely to exhibit an ENC, by cross-referencing said nominative data with the indicators of an ENC having met their target conditions; and generating, by the one or more computing devices, a structure of results including data indicative of the different types of potential ENCs identified for each electrical installation having met their target conditions as now recited in claims 1, 26, and 30 of the present invention.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862